      Case: 4:21-cv-00326-JAR Doc. #: 3 Filed: 05/12/21 Page: 1 of 5 PageID #: 17




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

     LARRY WILLIAMS,                                 )
                                                     )
               Movant,                               )
                                                     )
          v.                                         )         4:21-CV-326 JAR
                                                     )
     UNITED STATES OF AMERICA,                       )
                                                     )
               Respondent. _                         )

                                     MEMORANDUM AND ORDER

           This matter is before the Court on review of the file following the Court's Order to Show

    Cause dated March 24, 2021. ECF No. 2. In its Order, the Court ordered movant to show cause as

    to why the Court should not dismiss his motion to vacate, set aside, or correct sentence as time

    barred. Movant has not filed a response, and the time for doing so has passed. For the following

    reasons the Court concludes the instant action is time barred under 28 U.S.C. § 2255.

                                              Background

           On February 11, 2009, movant pled guilty to conspiracy to distrib~te and possess with -

    intentto distribute five kilograms orniore of cocaine, in violationof21 U.S.C. § 841(a)(l)(A) and

    846. See United States v. Williams, Case No. 4:08-CR-612-JAR-3 (E.D. Mo.). On May 20, 2009,

    the Court sentenced movant to 240 months' imprisonment, followed by ten years of supervised

    release. Movant did.not appeal.

           Movant's cri,minal judgment becan:ie final for purposes of calculating the time for filing a

    motion under § 2255 when the time for filing a direct appeal ·expired, or June 3, 2010. See 28

    U.S.C. § 2255(f)(l). Movant filed his federal writ of habeas corpus by placing the current motion

    in the mail on March lQ, 2021.
\
      Case: 4:21-cv-00326-JAR Doc. #: 3 Filed: 05/12/21 Page: 2 of 5 PageID #: 18




                                              Discussion

         Pursuant to 28 U.S.C. § 2255(f), a movant has one year from the date his judgment of

· conviction becomes final to file a motion for writ of habeas corpus. An unappealed criminal

 judgment becomes final for purposes of calculating the time limit for filing a motion und~r § 2255

 when the time for filing a direct appeal expires. Moshier v. United States, 402 F.3d 116, 118 (2nd

 Cir. 2005). In this case, the judgment became final fourteen days after the judgment was entered

 on May 20, 2009. See Fed. R. App. Proc. 4(b)(1 ). Thus, the one-year period oflimitati<;ms expired

 on June 3, 2010. Movant did not file his§ 2255 motion until March 10, 2021. See ECF No. 1-1 at

 8.

         Consequently, the Court ordered movant to show cause, within thirty days, as to why the

 motion should not be summarily dismissed. ECF No. 2. Movant's respO!].Se was due on April 14,

 2021. To date, he has neither complied with the Court's Order, nor sought additional time to do

 so. The Court cautioned him that his case would be dismissed if he failed to timely comply.

 Because movant has failed to respond to the Court's Order to Show Cause, he has failed to provide
                          '··
 any support as to why his untimeliness should be excused.

         Within his § 2255 motion, plaintiff appears to attribute his untimeliness to the fact that he

 "recently found out that Jarod Parker [a confidential informant] was under investigation while
                                                       I




 being used by the Gover[n]ment to set up fake crimes," "the U.S. Attorney withheld this from [his]

 lawyer," and "his lawyer never looked into this at all." Despite plaintiffs failure to respond to this

 Court's Order to Show Cause, the Court will address these unsupported arguments before

 dismissing for untimeliness.




                                                   2
  Case: 4:21-cv-00326-JAR Doc. #: 3 Filed: 05/12/21 Page: 3 of 5 PageID #: 19




          To the extent plaintiff is attempting to excuse his late filing on the basis of ineffective

assistance of counsel, such an argument fails. Equitable tolling can apply to the one-year statute

oflimitations for a motion to vacate under 28 U.S.C. § 2255 and excuse an untimely filing "where

'extraordinary circumstances' beyond a prisoner's control prevent timely filing." United States v.

Martin, 408 F.3d 1089, 1092-93 (8th-Cir. 2005) (citations omitted). Equitable tolling should only

apply where the movant has demonstrated that he has been pursuing his rights diligently. See id.
                                                                             l
at 1095 (citation omitted). Equitable tolling is an extraordinary remedy used only in rare

circumstances, and "affords the otherwise time-barred petitioner an exceedihgly narrow window

of relief." Jihad v. Hvass, 267 F.3d 803, 805 (8th Cir. 2001 ). Application of equitable tolling "must

be guarded and infrequent, lest circumstances of individualized hardship supplant the rules of

clearly drafted statutes." Id. at 806 (quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir.

2000)).

          First, the Eighth Circuit Court of Appeals has repeatedly held that faulty legal assistance

alone does not warrant equitable tolling of the statute of limitations. See Beery v. Ault, 312 F.3d

948, 951 (8th Cir. 2002) ("[i]neffective assistance of counsel generally does not warrant equitable
                                                                       '
tolling"); Sellers v. Burt, 168 Fed. Appx. 132, 133 (8th Cir.) (unpublished opinion) (rejecting

argument that the statute oflimitations should be tolled "because his state post-conviction attorney

failed to communicate with him and did not send his case file"); Greene v. Washington, 14 Fed.

Appx. 736, 737 (8th Cir. 2001) (rejecting equitable tolling argument based on alleged mistake by

post-conviction attorney) (unpublished opinion). Here, movant's argument that "his lawyer never

looked into" any issues regarding the confidential informant is essentially one of ineffective



                                                   3
   Case: 4:21-cv-00326-JAR Doc. #: 3 Filed: 05/12/21 Page: 4 of 5 PageID #: 20




assistance of counsel, which does not serve as an appropriate ground for tolling the one-year statute

of limitations.

         Second, movant fails to demonstrate he pursued his rights diligently as to his "recent"

discovery "thlit Jarod Parker was under investigation ... to set up fake crimes." In fact, the Court's

own records evidence the lack of movant's diligence. 1 On May 15, 2010, movant's co-defendant

Darrell Phillips filed his own motion to vacate, set a~ide, or correct sentence pursuant to § 2255.

See Phillips v. US., Case No. 4:10-cv-103-CEJ (E.D. Mo.). Mr. Phillips, similar to movant here,

alleged that the prosecutor inappropriately withheld information about the confidential informant's

criminal activity. See id at Doc. 19. In making such an argument, Mr. Phillips cited to publicly

available court records involving criminal charges against the confidential informant. Id

         Based on this Court's own records and movant' s failure to argue that the government made

it impossible or difficult for him or his attorney to uncover the information about the confidential

informant, which he claims he recently discovered, movant has failed to give an equitable reason

for why his untimeliness should be excused. The burden is on the petitioner to demonstrate grounds

warranting equitable tolling. Pace v. DiGuglielmo, 544 U.S. 408,418 (2005). Equitable tolling can

apply "when some fault on the part of a [government] has caused a [movant] to be late in filing,

or when other circumstances, external to the [movant] and not attributable to his actions, are

responsible for the delay." Flanders v. Grayes, 299 F.3d 974, 977 (8th Cir. 2002). The movant in

this case simply has not made such a showing.



1 This Court may take judicial notice of its own records. See Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir.

2005) (stating that courts "may take judicial notice of judicial opinions and public records"); Hood v. United States,
152 F.2d 431, 435 (8th Cir. 1946) (stating that federal district court may take judicial notice of proceedings from
another federal district court); MacMillan Bloedel, Ltd. v. Flintkote Co., 760 F.2d 580, 587-88 (5th Cir. 1985) (A
court may take judicial notice of records of related proceedings before the same court).
                                                          4
   Case: 4:21-cv-00326-JAR Doc. #: 3 Filed: 05/12/21 Page: 5 of 5 PageID #: 21




       For the above stated reasons, this Court must dismiss movant's § 2255 motion for both

untimeliness and failure to respond to ~his Court's Order to Show Cause. Rule 4(b) of the Rules

Governing§ 2255 Proceedings for the United States District Courts provides that a district court

may summarily dismiss a § 2255 motion if it plainly appears that the movant is not entitled to

relief. A district court may consider, on its own initiative, wh~ther a habeas action is barred by the

statute oflimitations. Day v. McDonough, 547 U.S. 198,210 (2006). _

       Accordingly,

       IT IS HEREBY ORDERED that movant's motion under 28 U.S.C. § 2255 to vacate, set

aside, or correct sentence is DENIED AND DISMISSED as time barred. Rule 4 of the Rules

Governing Habeas Corpus Proceedings.

       IT IS FURTHER ORDERED that the Court will not issue a Certificate of

Appealability. See 28 U.S.C. § 2253.

       An Order of Dismissal will accompany this Memorandum and Order.
                        &
       Dated this ~ a y of May,' 2021.




                                                           .ROSS
                                                         ED STATES DISTRICT JUDGE




                                                  5
